Case 1:16-cv-02379-DLC Document 343-2 Filed 10/24/18 Page 1 of 2

EXhibit B

Case 1:16-cv-O2379-DLC Document 343-2 Filed 10/24/18 Page 2 of 2

SCARoLA MALoNE & ZUBAToV LLP Mr~ Andrew Ellner
Marcl'i ll, ZOlé

Page 7

and acceplance by signing ii‘, making a copy of il for your records and
returning il 10 me, and we will return a full execu‘red copy 10 you.

We look forward 10 working wi’rh you.

SCAROLA MALONE & ZUBATOV LLP

 

 

By E~Mail
Enc|osure/AHachmenl

Consented'i‘o’and agreed:

 

 

y // _ n 7 /
Andrew Ellner
l_igh'rBox \/eniures, Ll_C

